Citation Nr: 1435448	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-14 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California



THE ISSUE

Entitlement to service connection for claimed AL amyloidosis, to include as due to the exposure to herbicides.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1973 to May 1974 and March 1976 to March 1978 with subsequent service in the Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the RO.

In the April 2011 Substantive appeal, the Veteran requested an opportunity to testify at a hearing, but subsequently, in February 2012, withdrew that request.  Accordingly, the hearing request has been deemed withdrawn.  

A review of the Virtual VA and Veterans Benefits Management System electronic claims files reveal the May 2014 Appellate Brief.  The remaining documents are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.  


FINDING OF FACT

The Veteran is not shown to have a current disability manifested by AL amyloidosis.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by AL amyloidosis due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  

There is no issue as to providing an appropriate application form or completeness of the application.  

VA notified the Veteran in May 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

To the extent VCAA notice has not specifically addressed each theory of entitlement advanced by the Veteran or raised by the evidence of record, such error did not prejudice the claimant because his statements and those of his representative during the course of the appeal reflect that he had actual knowledge of what was needed to establish entitlement under each theory discussed below.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  All identified service treatment records and post-service treatment records were obtained.  There is no evidence that additional records have yet to be requested.  

Although the Veteran was not afforded a VA examination, there is no competent evidence of a current disability, and as such, an examination was not required pursuant to VA's duty to assist.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board will therefore proceed to the merits of the appeal. 


Legal Principles and Analysis

The Veteran contends that he has AL amyloidosis that was incurred in service.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to establish service connection, generally there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).

Likewise, the Federal Circuit has noted that in order for a veteran to qualify for compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

In the present case, the Board finds that the preponderance of the evidence establishes that the Veteran does not have a current disability manifested by AL amyloidosis.  

The service treatments from active service and from service in the Reserve are negative for complaints or findings referable to AL amyloidosis.  On clinical evaluation in April 1974, October 1975, February 1978, and September 1984, all of his internal systems were normal.  

The Veteran's private and VA treatment records also contain no treatment or diagnoses referable to AL amyloidosis.  

An interpretation of a pathology report from December 2007 contained a general reference to amyloidosis.  In this regard, the pathology report revealed abnormal results that were attributed to the presence of monoclonal light chains.  

The interpretation then went on to explain that monoclonal light chains were found in serum of patients with numerous diseases, including amyloidosis, and that measurements of free light chain concentration in serum was useful for diagnosis, prognosis, monitoring disease activity, and following response to therapy of those disorders.  

Notably, however, the pathology report did not contain a diagnosis of amyloidosis nor a suggestion that the Veteran had a diagnosis of amyloidosis, merely that the Veteran had an elevated laboratory test result related to monoclonal light chains.  

The Board has also considered the Veteran's statements that he has been diagnosed with AL amyloidosis.  Lay evidence may be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board finds, however, that none of the above mentioned circumstances are present here.  

First, AL amyloidosis is the type of complex medical matter that the Court has held is beyond the competence of lay witnesses.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

The Veteran also never indicated that he was told by a medical profession that he had a diagnosis of AL amyloidosis.  Instead, it appears that the Veteran relied on his own interpretation of the pathology report.  

Based on a careful review of the entire record, the Board finds that the Veteran does not, nor has he ever had, AL amyloidosis.  

To the extent that the Veteran has elevated laboratory finding, such findings are not a disease or disability and there is no indication that the elevated findings were a result of a disease or injury incurred in or aggravated by service.  As such, service connection cannot be granted for the findings.  

As to whether a VA examination was warranted to address the nature and etiology of the claimed AL amyloidosis, under VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

Here, there is no competent evidence of a current disability, and therefore, an examination was not required.  Id.  

Accordingly, the first Shedden element has not been met, and the Veteran's claim fails on this basis alone.  

In the absence of a claimed disability, there is no need to discuss the remaining two Shedden elements nor whether service connection could be granted based on any alternate theory of entitlement, to include on a presumptive basis due to exposure to herbicides.  

In the absence of a competent medical evidence to establish AL amyloidosis at any time during the appeal period, service connection must be denied.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist); See also McClain v. Nicholson, 21 Vet. App. 319 (2007).


ORDER

Service connection for claimed AL amyloidosis is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


